DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/13/2021.
Election/Restrictions
Claims 1, 14, and 21 are allowable. The restriction requirement among Species IA-Species IB and Species IIA- Species IIC, as set forth in the Office action mailed on 05/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/17/2021 is withdrawn.  Claims 5, 8, 16, and 22, directed to Species IB and Species IIB, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-5, 7-10, 12-17, and 21-23 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a magnetoresistive random access memory (MRAM) device comprising a magnetic tunnel junction (MTJ) structure, and an upper electrode including a lower portion, a middle portion, and a protruding portion sequentially stacked along a vertical direction, wherein a center portion of the upper electrode protrudes from a remaining 
The search of the prior art does not disclose or reasonably suggest forming a magnetoresistive random access memory (MRAM) device comprising a magnetic tunnel junction (MTJ) structure, and an upper electrode including a first portion, a second portion, and a third portion that are sequentially stacked and integrally formed, wherein the first portion has a first thickness greater than each of a second thickness of the second portion and a third thickness of the third portion, and the second portion has an outwardly rounded convex shape in combinations with other claim limitations as required by claim 14.
The search of the prior art does not disclose or reasonably suggest forming a magnetoresistive random access memory (MRAM) device comprising a magnetic tunnel junction (MTJ) structure, an upper electrode including a first portion having a sidewall with a constant slope, a second portion having a sidewall with a varying slope, and a third portion protruding from the second portion, and a via having a lower surface of a concave shape at a portion in contact with the third portion of the upper electrode, wherein a width of the upper electrode from the third portion to the second portion decreases in a discontinuous, stepwise manner in combinations with other claim limitations as required by claim 21.
The dependent claims 2-5, 7-10, 12-13, 15-17, and 22-23 are allowable by virtue of the dependence upon the claims 1, 14, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891